The Senate of the State of Alabama propounded a question to the Justices of the Supreme Court as to the constitutionality of House Bill 1895 which is a local bill.
The Justices declined to answer.
The Senate of Alabama
State Capitol
Montgomery, Alabama
Gentlemen:
This acknowledges your request of August 10, 1971, for an advisory opinion as to the constitutionality of House Bill 1895, which is a local bill.
The policy of this Court that it would not answer advisory opinions requested under the provisions of Section 34, Title 13, Code of Alabama 1940, where the bill involves purely local matters, was first established on April 30, 1959, in Opinion of the Justices, 269 Ala. 127, 111 So.2d 605, and followed in Opinion of the Justices, 281 Ala. 187, 200 So.2d 486; Opinion of the Justices, 281 Ala. 231, 201 So.2d 103; and Opinion of the Justices, 284 Ala. 484, 226 So.2d 87 (August 4, 1969). In the Opinion of the Justices, 281 Ala. 231, 201 So.2d 103, this Court stated as follows:
“We hope that the distinguished members of the Senate understand that this policy was adopted and has been followed in order that the members of this Court can devote themselves to the preparation of opinions in the large number of cases which come here by appeal and to answering requests for advisory opinions concerning proposed legislation of statewide application.”
This Court has followed this policy except on occasions where there were distinguishing circumstances such as in Opinion of the Justices, Ala., 251 So.2d 755,1 (issued on August 17, 1971), where the request for an advisory opinion involved a proposed general bill and a proposed local bill. Since the opinion expressed by a majority of the Justices pertaining to the proposed general bill was also applicable to the proposed local bill the policy of refraining from answering local bill advisory opinion requests was not followed.
In Opinion of the Justices, Ala., 251 So.2d 7551 (issued on August 17, 1971), an opinion on a proposed local act was expressed because the applicable constitutional amendment applied only to the one county involved.
In connection with matters involved in this request for an advisory opinion we find no such distinguishing factors; therefore, with due respect we must decline to answer your inquiry.
Respectfully submitted,
HOWELL T. HEFLIN Chief Justice
THOMAS S. LAWSON
ROBERT T. SIMPSON
PELHAM J. MERRILL
JAMES S. COLEMAN, Jr.
JAMES N. BLOODWORTH
HUGH MADDOX
DANIEL T. McCALL, Jr. Justices.

. Ante, p. 337.